     Case 2:15-cv-00619-MCE-CKD Document 80 Filed 07/14/20 Page 1 of 2



 1   Steven E. Boehmer, Esq. (#144817)
     John E. Petze, Esq. (#118573)
 2   McDOUGAL LOVE BOEHMER
     FOLEY LYON & CANLAS                                             EXEMPT FROM FILING FEES
 3   8100 La Mesa Blvd., Suite 200                                   PURSUANT TO GOVERNMENT
     La Mesa, California 91942                                       CODE SECTION 6103
 4   Telephone:     (619) 440-4444
     Facsimile:     (619) 440-4907
 5
     Attorneys for Defendant, SOUTHERN CALIFORNIA
 6   INTERGOVERNMENTAL TRAINING AND
     DEVELOPMENT CENTER
 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA and                 Case No.: 2:15-cv-00619-MCE-CKD
     THE STATE OF CALIFORNIA ex rel.
11   TAMARA EVANS,                                ORDER GRANTING EX PARTE
                                                  ADMINISTRATIVE REQUEST TO
12                  Plaintiff/Relator,            INCREASE PAGE LIMITATION FOR
                                                  DEFENDANT’S MOTION FOR SUMMARY
13          v.                                    JUDGMENT OR, IN THE ALTERNATIVE,
                                                  PARTIAL SUMMARY JUDGMENT
14   SOUTHERN CALIFORNIA
     INTERGOVERNMENTAL TRAINING
15   AND DEVELOPMENT CENTER, and                  Judge:              Hon. Morrison C. England, Jr.
     DOES 1-10,
16                                                Complaint Filed:     March 19, 2015
                    Defendant(s).                 Trial Date:          None
17

18          Presently before the Court is the ex parte administrative request of defendant,
19   SOUTHERN CALIFORNIA INTERGOVERNMENTAL TRAINING AND DEVELOPMENT
20   CENTER (“RTC”), to exceed the Court’s page limitation of twenty (20) pages for RTC’s
21   memorandum of points and authorities in support of its motion for summary judgment or, in the
22   alternative, partial summary judgment, and to be allowed up to sixty-five (65) pages for its
23   memorandum of points and authorities.
24   ///
25   ///
26   ///
27   ///
                                                  1                                2:15-cv-00619-MCE-CKD
28
       ORDER GRANTING EX PARTE ADMINISTRATIVE REQUEST TO INCREASE PAGE LIMITATION FOR
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL
                                    SUMMARY JUDGMENT
     Case 2:15-cv-00619-MCE-CKD Document 80 Filed 07/14/20 Page 2 of 2



 1          Good cause appearing therefor, the Court grants the ex parte administrative request to

 2   exceed the Court’s page limitation. RTC may file a memorandum of points and authorities in

 3   support of its motion for summary judgment or, in the alternative, partial summary judgment not

 4   to exceed forty (40) pages. Any opposition also shall not exceed forty (40) pages and any reply

 5   shall not exceed twenty (20) pages.

 6          IT IS SO ORDERED.

 7   Dated: July 14, 2020

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 2                               2:15-cv-00619-MCE-CKD
28
       ORDER GRANTING EX PARTE ADMINISTRATIVE REQUEST TO INCREASE PAGE LIMITATION FOR
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL
                                    SUMMARY JUDGMENT
